Citation Nr: 9915900	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-44 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
August 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim seeking 
entitlement to service connection for hearing loss of the 
right ear.

The veteran's claim was initially before the Board in 
December 1996, at which time it was remanded for additional 
development.


FINDING OF FACT

The veteran has not submitted competent medical evidence to 
show that any current hearing loss of the right ear is 
attributable to a disease or injury sustained in service.


CONCLUSION OF LAW

The veteran's claim for service connection for hearing loss 
of the right ear is not well-grounded.  38 U.S.C.A. §§  1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's DD-214 shows that his most significant duty 
assignment was with an air base squadron.  

Service medical records show that at induction in December 
1950, the veteran's hearing was 15/15 and at separation in 
July 1954, his hearing was 15/15.  

In the veteran's September 1993 claim, he asserted that he 
developed hearing loss in the right ear in approximately 
June-July 1954.  He contended that he was treated at Shepards 
Grove at an Air Force Base at that time.  

The veteran underwent a VA examination in November 1993.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
100
105+
105+
LEFT
30
25
40
75
95

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear, but could not be tested in the right 
ear.  

In the veteran's March 1994 Notice of Disagreement, he 
contended that he had severe nerve damage in his right ear.  

The veteran was afforded a hearing before the RO in June 
1994, a transcript of which has been associated with the 
claims folder.  The veteran contended that he was treated for 
an ear problem and infection, but this was never recorded in 
the daily log of the hospital.  The veteran stated that he 
went to one or two physicians for his hearing loss in the 
1950s, within one or two years of leaving service.  He 
testified that both of the physicians had died, but that he 
was trying to get the records from the wife of the deceased.  
The veteran referred to a Dr. Bernstein who was deceased.  He 
said that Dr. Bernstein sent him to a specialist, but that 
the specialist was deceased.  He testified that he did not 
notice hearing loss until 1959 or 1960.  The veteran 
testified that he guarded jet aircraft for 3 years in service 
without ear protection.  He stated that ear protection was 
given to the flight crews, but not to the air policemen.  He 
testified that he often got headaches or ringing in the ears 
in service, but did not give it much thought. 
The veteran's claim was before the Board in December 1996, 
from where it was remanded for a VA audiological examination, 
for records from Dr. Bernstein, and for service personnel and 
service medical records.  

In February 1997, the RO wrote to Dr. Bernstein.  In March 
1997, Dr. Bernstein's widow responded that Dr. Bernstein had 
died on April 30, 1991 and that she did not have any medical 
records in her possession.  

In February 1997, the RO requested service personnel and 
service medical records from the National Personnel Records 
Center.  In April 1997, the RO responded with copies of the 
veteran's service personnel records.  The veteran's DA-20 
shows that he served as a senior air policeman. 

In April 1997, the RO wrote to the veteran and provided the 
address of someone from the New York State Department of 
Health who could help him in determining whether a medical 
practice had been sold to another physician or what 
disposition had been made of the veteran's records.  

The veteran underwent a VA audiological examination in June 
1998.  The veteran reported hearing loss worse in the right 
ear than left for several years, which he believed to have 
begun following extensive noise exposure in service.  The 
veteran reported that for 2 and 1/2 to 3 years he was 
stationed in Korea and his job was to guard jet aircraft and 
that he stood within several feet of them on a regular basis 
without ear protection.  He reported that he had frequent 
tinnitus and headaches during this time, and that within a 
few years of discharge, he began to notice more and more 
difficulty with his hearing.  


On the authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
85
100
105
105
LEFT
35
35
40
85
95

The examiner's diagnosis was severe to profound sensorineural 
hearing loss, right.  

The veteran underwent a VA examination for ear diseases in 
July 1998.  The examiner commented that it was not possible 
to determine if there was a pre-existing hearing loss due to 
noise exposure.  

In November 1998, the VA examiner who examined the veteran in 
July 1998 submitted a letter.  He stated that he reviewed the 
veteran's c-file in conjunction with his examination.  He 
noted that the extent of the veteran's acoustic trauma was 
not documented in the c-file and the veteran's hearing was 
recorded as normal at separation.  He also commented that in 
the absence of any hearing assessments from 1954 until 1993, 
it was not possible to determine the time of onset of his 
hearing loss.  He commented that the state of his hearing at 
this time was the sum of any acoustic trauma while in 
service, any ear disease that may have been present since 
that time (of which we have no evidence since his family 
doctor was deceased and the records were not available) and 
presbycusis, the natural aging process.  The examiner 
commented that it was not possible to render a medically 
sound opinion as to what proportion of his hearing loss can 
be attributed to his military service.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such 
a claim need not be conclusive, but only possible, to satisfy 
the initial burden of § 5107.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

The Court has established a three pronged test to determine 
whether a claim is well grounded.  There must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the injury 
or disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet.App. 141 (1992); 
Grottveit v. Brown, 5 Vet.App. 92 (1993); Grivois v. Brown, 
6 Vet.App. 136 (1994); Caluza v. Brown, 7 Vet.App. 498 
(1995).  To be well grounded, a claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Dixon v. Derwinski, 3 Vet.App. 261 (1992).

The veteran contends that his hearing loss of the right ear 
is related to acoustic trauma he was exposed to in service 
from guarding jet aircraft in service without ear protection.  

The veteran's claim for service connection for hearing loss 
of the right ear is not well grounded.  The veteran currently 
has hearing loss of the right ear as demonstrated by the 
results of his November 1993 and June 1998 VA audiological 
evaluations.  He has also testified that he was exposed to 
acoustic trauma during service from guarding jet aircraft 
without ear protection.  Service personnel records show that 
the veteran served as a senior air policeman with an air base 
squadron.  

However, he has not submitted medical evidence linking his 
current hearing loss of the right ear with acoustic trauma he 
sustained in service.  In November 1998, a VA examiner 
specifically commented that it was not possible to determine 
the time of onset of his hearing loss, nor was it possible to 
render a medical opinion as to what proportion of his hearing 
loss could be attributed to military service.  In these 
circumstances, a finding of a well-grounded claim would 
require competent medical evidence that the veteran's hearing 
loss of the right ear is related to service.  Grivois, Id.; 
Grottveit, Id.  No medical evidence supporting a finding that 
his hearing loss of the right ear is related to military 
service has been submitted.  The veteran's self-reported 
history of the condition is not competent medical evidence to 
make the claim well grounded.  LeShore v. Brown, 8 Vet.App. 
406 (1995).

The first medical evidence of bilateral hearing loss is dated 
in November 1993, almost 40 years after the veteran's period 
of active duty ending in 1954.  The veteran has not submitted 
any medical records that show he received treatment for 
hearing loss from the time he was discharged from service in 
1954 until 1993.  There remains no medical evidence 
establishing that his hearing loss of the right ear is 
related to his period of active duty service. 

Since the veteran is not a physician, he is not competent to 
say that his current hearing loss of the right ear is due to 
acoustic trauma he incurred in service, as lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As discussed above, medical evidence of a nexus between an 
in-service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding this claim, the claim is not well-
grounded.  In the absence of a well-grounded claim, the 
appeal for service connection must be denied.  Edenfield v. 
Brown, 8 Vet.App. 384 (1995).

Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance the Board is of the opinion that the RO has 
associated with the claims folder all the available medical 
records for consideration.  Efforts were made to obtain 
records from Dr. Bernstein and from other sources without 
success.  Therefore, under the circumstances of this case, 
the VA has not been put on notice that relevant evidence 
exists, or could be obtained, which, if true, would make the 
veteran's claims "plausible."  Robinette, 8 Vet.App. at 80.

Also the RO fulfilled its obligation under section 5103(a) in 
the statement of the case which informed the veteran of the 
reasons for the denial of his claim.  Furthermore, by this 
decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well-grounded.


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied, as not well-grounded.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

